Name: Commission Regulation (EEC) No 3319/89 of 3 November 1989 on the supply of various lots of skimmed-milk powder as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 4. 11 . 89 No L 321 /23Official Journal of the European Communities COMMISSION REGULATION (EEC) No 3319/89 of 3 November 1989 on the supply of various lots of skimmed-milk powder as food aid THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1750/89 (2), and in particular Article 6 ( 1 ) (c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid management (3) lays down the list of countries and organ ­ izations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas following the taking of a number of decisions on the allocation of food aid the Commission has allocated to certain countries and beneficiary organizations 3 082 tonnes of skimmed-milk powder ; Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 2200/87 of 8 July 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community food aid (4) ; whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs, HAS ADOPTED THIS REGULATION : Article 1 Milk products shall be mobilized in the Community, as Community food aid, for supply to the recipients listed in the Annex in accordance with Regulation (EEC) No 2200/87 and under the conditions set out in the Annex. Supplies shall be awarded by the tendering procedure. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 3 November 1989 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 370, 30. 12. 1986, p. 1 . (*) OJ No L 172, 21 . 6 . 1989, p. 1 . (') OJ No L 136, 26. 5 . 1987, p . 1 . (4) OJ No L 204, 25. 7. 1987, p. 1 . No L 321 /24 Official Journal of the European Communities 4. 11 . 89 ANNEX I LOT A and B 1 . Operation Nos ('): 516/89 and 525/89  Commission Decision of 29. 5. 1989 2. Programme : 1989 3. Recipient : World Food Programme, via Cristoforo Colombo 426, 00145 Rome ; telex : 626675 i wfp 4. Representative of the recipient ^: see OJ No C 103, 16. 4. 1987 5. Place or country of destination : Swaziland 6. Product to be mobilized : vitaminized skimmed milk powder 7. Characteristics and quality of the goods (2) (f) f7) : see list OJ No C 216, 14. 8 . 1987, p. 4, I.l.B.l to 1.1 B.3 8 . Total quantity : 153 tonnes 9. Number of lots : two (A (516/89): 101 tonnes ; B (525/89): 52 tonnes) 10. Packaging and marking : 25 kg and OJ No C 216, 14. 8 ; 1987, pp. 4 and 6 (I.1.B.4 and I.l.B.4.3) Supplementary markings on packaging : 'ACTION No 516/89 / SWAZILAND 0063702 / DSM / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY / ACTION OF THE WORLD FOOD PROGRAMME / DURBAN IN TRANSIT TO MATSAPHA, SWAZILAND' 'ACTION No 525/89 / SWAZILAND 0064602 / DSM / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY / ACTION OF THE WORLD FOOD PROGRAMME / DURBAN IN TRANSIT TO MATSAPHA, SWAZILAND' and OJ No C 216, 14. 8 . 1987, p. 6 (I.1.B.5) 11 . Method of mobilization : the Community market The manufacture of the skimmed-milk powder and the incorporation of vitamins must be carried out after the award of the tender 12. Stage of supply : Free at port of shipment 13 . Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment : 1  20 . 12. 1989 18 . Deadline for the supply :  19 . Procedure for determining the costs of supply : Invitation to tender 20. In the case of an invitation to tender, date of expiry of the period allowed for submission of tenders (4) : 20. 11 . 1989, at 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 27. 11 . 1989, 12 noon (b) period for making the goods available at the port of shipment : 8  31 . 12. 1989 (c) deadline for the supply :  22. Amount of the tendering security : ECU 20 per tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders : Bureau de l'aide alimentaire, Ã 1 attention de Monsieur N. Arend, BÃ ¢timent Loi 120, bureau 7/58, 200, rue de la Loi, B-1049 Bruxelles, telex 22037 AGREC B 25. Refund payable on request by the successful tenderer (*) : refund applicable on 13. 10. 1989 fixed by Commission Regulation (EEC) No 3080/89, OJ No L 294, 13 . 10 . 1989, p. 22) 4. 11 . 89 Official Journal of the European Communities No L 321 /25 LOTS C, D, E and F 1 . Operation Nos ('): 517/89 to 520/89  Commission Decision of 29. 5. 1989 2. Programme : 1989 3. Recipient : World Food Programme, via Cristoforo Colombo 426, 1-00145 Rome, telex 626675 I WFP 4. Representative of die recipient (3) : see OJ No C 103, 16. 4. 1987 5. Place or country of destination : Brazil 6. Product to be mobilized : vitaminized skimmed-milk powder 7. Characteristics and quality of the goods (2) (*) Q : see OJ No C 216, 14. 8 . 1987, p. 4, I.l.B.l to I.1.B.3 8 . Total quantity : 2 387 tonnes 9. Number of lots : 4 (C : 186 tonnes ; D : 1 545 tonnes ; E : 392 tonnes ; F : 264 tonnes) 10. Packaging and marking : 25 kg and OJ No C 216, 14. 8 . 1987, pp. 4 and 6{I.1.B.4 and I.l.B.4.3) Supplementary markings on packaging : see Annex II and OJ No C 216, 14. 8 . 1987, p. 6 (I.1.B.5) 11 . Method of mobilization : Community market The manufacture of the skimmed-milk powder and the incorporation of vitamins must be carried out after the award of the tender 1 2. Stage of supply : free-at-port of shipment 1 3. Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing :  1 6. Address of die warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment : 1  20. 12. 1989 18 . Deadline for the supply :  19. Procedure for determining the costs of supply : invitation to tender 20. In the case of a second invitation to tender, date of expiry of die period allowed for submis ­ sion of tenders (*) : 20. 11 . 1989 at 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 27. 11 . 1989 at 12 noon (b) period for making the goods available at the port of shipment : 8  31 . 12. 1989 (c) deadline for the supply :  22. Amount of the tendering security : Ecu 20 per tonne 23. Amount of the delivery security : 10% of the amount of the tender in ecus 24. Address for submission of tenders : Bureau de l'aide alimentaire, Ã 1 attention de Monsieur N. Arend, BÃ ¢timent Loi 120, bureau 7/58, 200 rue de la Loi, B-1049 Bruxelles ; telex AGREC 22037 B 25. Refund payable on request by the successful tenderer Q : refund applicable on 13. 10. 1989 fixed by Commission Regulation (EEC) No 3080/89 (OJ No L 294, 13 . 10. 1989, p. 22) No L 321 /26 Official Journal of the European Communities 4. 11 . 89 LOTS G and H 1 . Operation Nos ('): 523/89 and 524/89  Commission Decision of 29. 5. 1989 2. Programme : 1989 3. Recipient : World Food Programme, via Cristoforo Colombo 426, 1-00145 Rome, telex 626675 I WFP 4. Representative of the recipient ^): see OJ No C 103, 16. 4. 1987 5. Place or country of destination : Bolivia 6. Product to be mobilized : vitaminized skimmed-milk powder 7. Characteristics and quality of the goods (2) (*) f) : see OJ No C 216, 14. 8 . 1987, p. 4, I.1.B.1 to I.1.B.3 8 . Total quantity : 82 tonnes 9. Number of lots : two (G (523/89): 32 tonnes ; H (524/89): 50 tonnes) 10 . Packaging and marking : 25 kg and OJ No C 216, 14. 8 . 1987, pp. 4 and 6 (I.1.B.4 and I.l.B.4.3) Supplementary markings on packaging : ¢ACCIÃ N N ° 523/89 / BOLIVIA 0279501 / LEP / DESPACHADO POR EL PROGRAMA MUNDIAL DE ALIMENTOS / ANTOFAGASTA VÃ A SUCRE, BOLIVIA' 'ACCIÃ N N ° 524/89 / BOLIVIA 0279501 / LEP / DESPACHADO POR EL PROGRAMA MUNDIAL DE ALIMENTOS / ARICA VÃ A COCHABAMBA, BOLIVIA' and OJ No C 216, 14. 8 . 1987, p. 6 (I.1.B.5) 1 1 . Method of mobilization : Community market The manufacture of the skimmed-milk powder and the incorporation of vitamins must be carried out after the award of the tender 1 2. Stage of supply : free-at-port of shipment 1 3 . Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment : 1  20. 12. 1989 18 . Deadline for the supply^  19. Procedure for determining the costs of supply : invitation to tender 20. In the case of a second invitation to tender, date of expiry of the period allowed for submis ­ sion of tenders (*): 20. 11 . 1989 at 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 27 . 11 . 1989 at 12 noon (b) period for making the goods available at the port of shipment : 8  31 . 12. 1989 (c) deadline for the supply :  22. Amount of the tendering security : Ecu 20 per tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders : Bureau dÃ © laide alimentaire, Ã 1 attention de Monsieur N. Arend, BÃ ¢timent Loi 120, bureau 7/58, 200 rue de la Loi, B- 1 049 Bruxelles ; telex AGREC 22037 B 25. Refund payable on request by the successful tenderer 0 : refund applicable on 13 . 10 . 1989 fixed by Commission Regulation (EEC) No 3080/89 (OJ No L 294, 13. 10. 1989, p. 22) 4. 11 . 89 Official Journal of the European Communities No L 321 /27 LOT I 1 . Operation No (') : 614/89  Commission Decision of 12. 4. 1989 2. Programme : 1989 3. Recipient : UNHCR, Case Postale 2500, CH-1211 Geneve 2 DÃ ©pÃ ´t ; tel. 739 81 11 , telex 415740 UNHCR CH 4. Representative of the recipient (3) : Bureau du HCR, Ground Floor, EEC Building, Bole Road, Higher 18 , Kebele 26, House No 519/001 , Addis Ababa ; tel. 51 01 14 / 51 02 43) 5. Place or country of destination : Ethiopia 6. Product to be mobilized : skimmed-milk powder 7. Characteristics and quality of the goods (2) (*) (7 : see OJ No C 216, 14. 8. 1987, p. 3 (I.1A1 to 1.1A2) 8 . Total quantity : 460 tonnes 9. Number of lots : one 10 . Packaging and marking : 25 kg and OJ No C 216, 14. 8 . 1987, p. 3 (1.1A3) Supplementary markings on packaging : 'ACTION No 614/89 / SKIMMED MILK POWDER / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY TO UNHCR ASSISTANCE PROGRAMME / FOR SOMALI REFUGEES IN ETHIOPIA / FOR FREE DISTRIBUTION / DIRE DAWA' and OJ No C 216, 14. 8 . 1987, p . 3 (1.1 A4) 1 1 . Method of mobilization : Community market The manufacture of the skimmed-milk powder must be carried out after the award of the tender 12. Stage of supply : free-at-port of landing  landed 13. Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing : Djibouti 1 7. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 1  20 . 12. 1989 18 . Deadline for the supply : 31 . 1 . 1990 1 9 . Procedure for determining the costs of supply : invitation to tender 20. In the case of a second invitation to tender, date of expiry of the period allowed for submis ­ sion of tenders (4): 20. 11 . 1989 at 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 27. 11 . 1989 at 12 noon (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 8  31 . 12. 1989 (c) deadline for the supply : 10.2. 1 990 22. Amount of the tendering security : ECU 20 per tonne 23. Amount of the delivery security : 10% of the amount of the tender in ecus 24. Address for submission of tenders : Bureau de l'aide alimentaire, Ã 1 attention de Monsieur N. Arend, BÃ ¢timent Loi 120, bureau 7/58, 200 rue de la Loi, B:-1049 Bruxelles ; telex AGREC 22037 B 25. Refund payable on request by the successful tenderer (*) : refund applicable on 13 . 10 . 1989 fixed by Commission Regulation (EEC) No 3080/89 (OJ No L 294, 13 . 10. 1989, p. 22) No L 321 /28 Official Journal of the European Communities 4. 11 . 89 Notes ; (') The operation number is to be quoted in all correspondence. (2) At the request of the beneficiary the successful tenderer shall deliver a certificate from an official entity certifying that for the product to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. (3) Commission delegate to be contacted by the successful tenderer : see list published in Official Journal of the European Communities No C 227 of 7 September 1985, page 4. (4) In order not to overload the telex, tenderers are requested to provide, before the date and time laid down in point 20 of this Annex, evidence that the tendering security referred to in Article 7 (4) (a) of Regulation (EEC) No 2200/87 has been lodged, preferably :  either by porter at the office referred to in point 24 of this Annex,  or by telecopier on one of the following numbers in Brussels :  235 01 32,  236 10 97,  235 01 30,  236 20 05. O Regulation (EEC) No 2330/87 (OJ No L 210, 1 . 8 . 1987, p. 56), as last amended by Regulation (EEC) No 2226/89 (OJ No L 214, 24. 7. 1989, p. 10), is applicable as regards the export refund and, where appro ­ priate, the monetary and accession compensatory amounts, the representative rate and the monetary coef ­ ficient. The date referred to in Article 2 of the abovementioned Regulation is that referred to in point 25 of this Annex. (6) The successful tenderer shall give the beneficiaries' representative a health certificate at the time of deli ­ very. Q the successful tenderer shall give the beneficiaries' representative a certificate of origin at the time of deli ­ very. 4. 11 . 89 Official Journal of the European Communities No L 321 /29 ANEXO II  BILAG II  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II  ANNEX II  ANNEXE II  ALLEGATO II  BIJLAGE II  ANEXO II DesignaciÃ ³n de lÃ ¡ partida Parti Bezeichnung der Partie Ã §Ã ±Ã Ã ±Ã ºÃ Ã ·Ã Ã ¹Ã Ã ¼Ã Ã  Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  Lot DÃ ©signation de la partie Designazione della partita Aanduiding van de partij DesignaÃ §Ã £o da parte Cantidad total de la partida (en toneladas) TotalmÃ ¦ngde (i tons) Gesamtmenge der Partie (in Tonnen) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Total quantity (in tonnes) QuantitÃ © totale de la partie (en tonnes) QuantitÃ totale della partita (in tonnellate) Totale hoeveelheid van de partij (in ton) Quantidade total (em toneladas) Cantidades parciales (en toneladas) DelmÃ ¦ngde (i tons) Teilmengen (in Tonnen) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Partial quantities (in tonnes) QuantitÃ ©s partielles (en tonnes) Quantitativi parziali (in tonnellate) Deelhoeveelheden (in ton) Quantidades parciais (em toneladas) Beneficiario Modtager EmpfÃ ¤nger Ã Ã ¹Ã ºÃ ±Ã ¹Ã ¿Ã Ã Ã ¿Ã  Beneficiary BÃ ©nÃ ©ficiaire Beneficiario Begunstigde BeneficiÃ ¡rio PaÃ ­s destinatario Modtagerland Bestimmungsland Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  Recipient country Pays destinataire Paese destinatario Bestemmingsland PaÃ ­s destinatario InscripciÃ ³n en el embalaje Emballagens pÃ ¥tegning Aufschrift auf der Verpackung Ã Ã ½Ã ´Ã µÃ ¹Ã ¾Ã · Ã µÃÃ ¯ Ã Ã ·Ã  Ã Ã Ã Ã ºÃ µÃ Ã ±Ã Ã ¯Ã ±Ã  Markings on the packaging &lt; i Inscription sur l'emballage Iscrizione sull'imballaggio Aanduiding op de verpakking InscriÃ §Ã £o na embalagem C D E F 2 387 186 1 545 392 264 WFP WFP WFP WFP Brasil Brasil Brasil Brasil AcÃ §Ã £o n? 517/89 / Brasil 0273200 / LEP / Dona ­ tivo da Comunidade EconÃ ³mica Europeia / AcÃ §Ã £o do Programa Alimentar Mundial / BelÃ ©m AcÃ §Ã £o n? 518/89 / Brasil 0273200 / LEP / Dona ­ tivo da Comunidade EconÃ ³mica Europeia / AcÃ §Ã £o do Programa Alimentar Mundial / Forta ­ leza AcÃ §Ã £o n? 519/89 / Brasil 0273200 / LEP / Dona ­ tivo da Comunidade EconÃ ³mica Europeia / AcÃ §Ã £o do Programa Alimentar Mundial / Manaus AcÃ §Ã £o n? 520/89 / Brasil 0273200 / LEP / Dona ­ tivo da Comunidade EconÃ ³mica Europeia / AcÃ §Ã £o do Programa Alimentar Mundial / VitÃ ³ria Esp. SA.